Title: General Orders, 9 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters before York Tuesday October 9th 1781
                     Parole Boston
                     Countersigns Providence Hartford
                  
                  For the Trenches Tomorrow
                  Major General the Marquis de la FayetteBrigadier Generals Muhlenberg, HazenThe Marquis de la Fayette’s division will mount in the Trenches tomorrow.
                  The General has been informed that there are in the Possession of some officers of the Army Negroes who have come out of York.  If there are any such Report of them is to be made immediately to the Adjutant General and if any officer should be found after this Notice keeping in his Service a Negroe under the above description he may depend upon being called to the severest account for it.  This order is to extend to the officers of militia as well as those of the Continental Troops.
                  A Return of the shoes actually wanting by the Continental Troops to be made to the Adjutant General this Afternoon at four ô clock and the regimental clothiers to call at the clothier’s store near Commissary Irwin’s Tent tomorrow morning at eight ô clock for their respective Proportions.
                  A Return of the Names, dates of inlistments terms of service and place of abode of the noncommissioned officers and private men belonging to the State of Connecticut now serving in Colonel Lamb’s regiment of Artillery and in the Companies of Artificers annexed to the Artillery from Colonel Baldwin’s regiment reduced to be given in at the Adjutant General’s office as soon as may be.
                  Persons whose duty does not call them to the Trenches and who Assemble there merely to indulge Curiosity are to walk on the Reverse of the Trenches that they may not interrupt the works.
                  The Officer superintending the Fatigue partys is to be particularly attentive to the Execution of this Order.
                  The regimental Surgeons are to deliver returns of the Sick of their respective regiments at the Flying Hospital every Saturday at twelve ô clock.
                  After Orders
                  The Engineers having made a demand of a large quantity of materials for the Trenches which cannot be dispensed with without very great prejudice to the Service.
                  The General expects he need not say more to induce the commanding officers of Divisions Brigades and Corps to furnish their proportions as hereafter mentioned and have them delivered at the reverse of the Trenches at five ô clock this evening.
                  Muhlenberg’s Hazen’s and Wayne’s Brigades each tofurnish
                  60 Saucissons80 Fascines 200 Palisades
                   800 Pickets
                  Gist’s Brigade to furnish
                  54 Saucissons71 Fascines 190 Palisades
                   760 short pickets
                  The Militia to furnish
                  67 Saucissons89 Fascines 210 Palisades
                   840 short Pickets
               